Name: Council Regulation (EEC) No 3909/87 of 22 December 1987 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy
 Date Published: nan

 No L 370 / 20 Official Journal of the European Communities 30 . 12 . 87 COUNCIL REGULATION (EEC) No 3909 / 87 of 22 December 1987 amending Regulation (EEC) No 426 / 86 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the European and Social Committee ( 2 ), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter referred to as the 'harmonized system', which replaces the Convention of 15 December 1950 on the Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas Council Regulation (EEC) No 2658 / 87 ( 3 ) established , from 1 January 1988 , a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas , as a result , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC ) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( 4 ), as last amended by Regulation (EEC ) No 1928 / 87 ( s ), according to the terms of the combined nomenclature , based on the harmonized system ; Whereas mixtures of dried fruits , or of dried fruits and nuts , may be classified , according to their essential character , in various subheadings of Chapter 8 of the Common Customs Tariff at present in force ; whereas , in the combined nomenclature , by way of simplification , a single subheading has been established to cover all other mixtures of dried fruits and of dried fruits and nuts ; whereas it is desirable that the said mixtures te covered by Regulation (EEC) No 426 / 86 ; Whereas numerous regulations in the processed fruit and vegetables sector must be adapted to take account of use of the new nomenclature ; whereas under Article 15 of Regulation (EEC ) No 2658 / 87 , the changes made may be of a technical nature only ; whereas , accordingly , a provision should be introduced whereby all other adjustments to Council and Commission regulations on the common organization of the market in processed fruit and vegetables should be made in accordance with the procedure laid down in Article 22 of Regulation (EEC ) No 426 / 86 , provided that such adjustments are required solely as a result of the introduction of the harmonized system , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 426 / 86 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 1 . The common organization of the market in products processed from fruit and vegetables shall cover the following : CN code Description of goods ( a ) ex 0710 Vegetables ( uncooked or cooked by steaming or boiling in water ), frozen , excluding sweet corn of subheading 0710 40 00 , olives of subheading 0710 80 10 and fruits of the genus Capsicum or the genus Pimenta of subheading 0710 80 59 ex 0711 Vegetables provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption , excluding olives of subheading 071 1 20 , fruits of the genus Capsicum or of the genus Pimenta of subheading 0711 90 10 and sweet corn of subheading 0711 90 30 ( ! ) Opinion delivered on 18 December 1987 (not yet published in the Official Journal ). ( 2 ) Opinion delivered on 16 December 1987 (not yet published in the Official Journal ). ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 4 ) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( s ) OJ No L 183 , 2 . 7 . 1987 , p. 32 . 30 . 12 . 87 Official Journal of the European Communities No L 370 / 21 CN Code Description of goods ex 0712 0804 20 90 0806 20 0811 0812 ex 0813 0814 00 00 0904 20 10 Dried vegetables * whole , cut, sliced , broken or in powder , but not further prepared , excluding potatoes dehydrated by artifical heat-drying and unfit for human consumption falling within subheading 0712 10 00 , sweet corn of subheadings 0712 90 11 , 0712 90 19 and olives falling within subheading 0712 90 90 Dried figs Dried grapes Fruit and nuts , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other sweetening matter Fruit and nuts provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption Fruit , dried , other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter excluding mixtures exclusively of nuts of heading Nos 0801 and 0802 falling within subheading 0813 50 30 Peel of citrus fruit or melons ( including watermelons ), fresh , frozen , dried or provisionally preserved in brine , in sulphur water or in other preservative solutions Dried sweet peppers , neither crushed nor ground ( b ) ex 1302 20 ex 2001 2002 2003 ex 2004 ex 2005 2006 00 2007 ex 2008 ex 2009 Pectic substances and pectinates Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vingear or acetic acid , excluding :  Fruit of the genus Capsicum other than sweet peppers or pimentos of subheading 2001 90 20  Sweet corn (Zea mays var. saccharata) of subheading 2001 90 30  Yams , sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch of subheading 2001 90 40 , and  Vine leaves , hop shoots , palm hearts and other similar edible parts of plants , and olives falling within subheading 2001 90 90 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid Mushrooms and truffles , prepared or preserved otherwise than by vinegar or acetic acid Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen , excluding sweet corn (Zea mays var. saccharata) of subheading 2004 90 10 , olives of subheading 2004 90 99 and potatoes prepared or preserved in the form of flour , meal or flakes of subheading 2004 10 91 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen , excluding olives of subheading 2005 70 00 , sweet corn (Zea mays var. saccharata) of subheading 2005 80 00 and fruit of the genus Capsicum other than sweet peppers or pimentos of subheading 2005 90 10 Fruit , nuts , fruit-peel and other parts of plants , preserved by sugar (drained , glace or crystallized ) Jams , fruit jellies , marmalades , fruit or nut puree and fruit or nut pastes , being cooked preparations , whether or not containing added sugar or other sweetening matter Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included , excluding  Peanut butter of subheading 2008 11 10 ,  Palm hearts of subheading 2008 91 00 ,  Maize of subheading 2008 99 85 ,  Yams , sweet potatoes and similar edible parts of plants , containing 5 % or more by weight of starch of subheading 2008 99 91 , and  Vine leaves , hop shoots , and other similar edible parts of plants falling within subheading 2008 99 99 Fruit juices (excluding grape juice and grape must of subheading 2009 60 ) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter No L 370 /22 Official Journal of the European Communities 30 . 12 . 87 3 . Article 11 ( 1 ) is replaced by the following: ' 1 . A refund shall be granted to permit exports to non-member countries of:  white sugar and raw sugar falling within heading No 1701 ,  glucose and glucose syrup falling within subheadings 1702 30 51 , 1702 30 59 , 1702 30 91 , 1702 30 99 and 1702 40 90 ,  isoglucose falling within subheadings 1702 30 10 , 1702 40 10 , 1702 60 10 and 1702 90 30 , and  beet and cane syrups falling within subheading 1702 90 90 , used in the products listed in Article 1(1 ) ( b ). The refund fixed shall be granted on applicaiton .' 4 . Article 17 ( 3 ) is replaced by the following : '3 . However , for citrus fruit juices falling within heading No 2009 , with the exception of grapefruit juice , Member States may maintain the measures which were applicable until 1 January 1975 concerning imports of such products originating in non-member countries , but without making them more restrictive .' 5 . Annexes I to IV are replaced by the Annex to this Regulation . 2 . The marketing years shall extend from : ( a ) 10 May to 9 May for cherries in syrup falling within subheading 2008 60 of the combined nomenclature ; ( b ) 1 July to 30 June for :  peeled tomatoes , whether or not cooked , frozen , falling within subheading 0710 80 70 ,  tomato flakes falling within subheading 0712 90 30 ,  tomatoes , prepared or preserved , falling within heading No 2002 ,  peaches preserved in syrup , falling within subheading 2008 70 ,  tomato juice falling within subheading 2009 50 ,  dried figs falling within subheading 0804 20 90 ; c ) 15 July to 14 July for Williams pears preserved in syrup , falling within subheading 2008 40 ; d ) 1 September to 31 August for :  dried grapes falling within subheading 0806 20 ,  prunes derived from dried 'prunes d'Ente' falling within subheading 0813 20 00 . The marketing year for other products shall be laid down , where required , in accordance with the procedure provided for in Article 22 . Changes to be made to the marketing years as defined in the first subparagraph may be adopted in accordance with the same procedure .' 2 . Article 10 ( 7 ) is replaced by the following : '7 . "Added sugars content" for the products listed in Annex III shall mean the reading obtained by using a refractometer , multiplied by 0,93 in the case of products falling within heading No 2008 with the exclusion of subheading 2008 11 10 , 2008 91 00 , 2008 99 85 and 2008 99 91 and by 0,95 in the case of other products and reduced by the figure appearing in column (2 ) of Annex III .' Article 2 The Commission , in accordance with the procedure provided for in Article 22 of Regulation (EEC) No 426 / 86 , shall make the necessary adaptations to Council or Commission acts concerning the common organization of the market in processed fruit and vegetables which result from the application of Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM 30 . 12 . 87 Official Journal of the European Communities No L 370 / 23 ANNEX 'ANNEX I PART A Products referred to in Articles 2 and 7 CN code Description of goods ex 0710 80 70 ex 0712 90 30 0804 20 90 ex 0806 20 ex 0813 20 00 ex 2002 10 ex 2002 90 10 ex 2002 90 30 ex 2002 90 90 ex 2008 40 51 ex 2008 40 59 ex 2008 40 71 ex 2008 40 79 ex 2008 60 51 ex 2008 60 59 ex 2008 60 61 ex 2008 60 69 ex 2008 70 61 ex 2008 70 69 ex 2008 70 71 ex 2008 70 79 2009 50 Peeled tomatoes , whether or not whole , frozen Tomato flakes Dried figs Sultanas and currants Prunes derived from dried "d'Ente" plums Peeled tomatoes , whether or not whole Tomato juice ( including passata ) Tomato concentrate Williams pears in syrup Cherries in syrup Peaches in syrup Tomato juice PART B Products referred to in Article 9 CN code Description of goods 0806 20 Dried grapes No L 370 / 24 30 . 12 . 87Official Journal of the European Communities ANNEX II CN code Description of goods 2008 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirits , not elsewhere specified or included : ex 2008 20 - Pineapples : -  Not containing added spirit : -   Containing added sugar , in immediate packings of a net content exceeding 1 kg : 2008 20 51 -    With a sugar content exceeding 17% by weight   Containing added sugar , in immediate packings of a net content not exceeding 1 kg : 2008 20 71 -    With a sugar content exceeding 19% by weight ex 2008 30 Citrus fruit : -  Containing added spirit : -   With a sugar content exceeding 9% by weight : 2008 30 11 -    Of an actual alcoholic strength by mass not exceeding 11,85% mas -  Not containing added spirit : -   Containing added sugar , in immediate packings of a net content exceeding 1 kg : 2008 30 51 -    Grapefruit segments 2008 30 55 -    Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids 2008 30 59 -    Other -   Containing added sugar , in immediate packings of a net content not exceeding 1 kg : 2008 30 71 -    Grapefruit segments 2008 30 75 -    Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids 2008 30 79 -    Other ex 2008 40 - Pears : l -  Containing added spirit : -   In immediate packings of a net content exceeding 1 kg : -    With a sugar content exceeding 13% by weight : 2008 40 11     Of an actual alcoholic strength by mass not exceeding 11,85% mas  Not containing added spirit : -   Containing added sugar , in immediate packings of a net content exceeding 1 kg : 2008 40 51 -    With a sugar content exceeding 13% by weight    Containing added sugar , in immediate packings of a net content not exceeding 1 kg : 2008 40 71 -    With a sugar content exceeding 15% by weight ex 2008 50 - Apricots : -  Containing added spirit : -   In immediate packings of a net content exceeding 1 kg : -    With a sugar content exceeding 13% by weight : 30 . 12 . 87 Official Journal of the European Communities No L 370 / 25 CN code Description of goods 2008 5011 _   Of an actual alcoholic strength by mass not exceeding 11,85% mas   Not containing added spirit :   Containing added sugar , in immediate packings of a net content exceeding 1 kg : 2008 50 61 -    With a sugar content exceeding 13% by weight    Containing added sugar , in immediate packings of a net content not exceeding 1 kg : 2008 50 71 -    With a sugar content exceeding 15% by weight ex 2008 60 - Cherries : -  Containing added spirit : -    With a sugar content exceeding 9 % by weight : 2008 60 11 -    Of an actual alcoholic strength by mass not exceeding 11,85% mas -  Not containing added spirit : -   Containing added sugar , in immediate packings of a net content exceeding 1 kg : 2008 60 51 -    Sour cherries (Prunus cerasus) 2008 60 59 -    Other -   Contained added sugar in immediate packings of net content not exceeding 1 kg : 2008 60 61 -    Sour cherries (Prunus cerasus) 2008 60 69 - - -  Other ex 2008 70 - Peaches : -  Containing added spirit : -   In immediate packings of a net content exceeding 1 kg : -    With a sugar content exceeding 13% by weight : 2008 70 11     Of an actual alcoholic strength by mass not exceeding 1 1 ,85 % mas -  Not containing added spirit : -   Containing added sugar , in immediate packings of a net content exceeding 1 kg: ex 2008 70 61 -    With a sugar content exceeding 13% by weight    Containing added sugar , in immediate packings of a net content not exceeding 1 kg : 2008 70 71 -    With a sugar content exceeding 15% by weight ex 2008 80 - Strawberries : -  Containing added spirit : -   With a sugar content exceeding 9 % by weight : 2008 80 11 -    Of an actual alcoholic strength by mass not exceeding 11,85% mas -  Not containing added spirit : 2008 80 50 -   Containing added sugar , in immediate packings of a net content exceeding 1 kg 2008 80 70 -   Containing added sugar , in immediate packings of a net content not exceeding 1 kg - Other , including mixtures other than those of subheading 2008 19 : ex 2008 92 -  Mixtures : -   Containing added spirit : I -    With a sugar content exceeding 9 % by weight : No L 370 / 26 Official Journal of the European Communities 30 . 12 . 87 CN code Description of goods 2008 92 11 Of an actual alcoholic strength by mass not exceeding 11,85% mas    Not containing added spirit :     Containing added sugar : 2008 92 50      In immediate packings of a net content exceeding 1 kg      Other : 2008 92 71 Mixtures of fruit in which not single fruit exceeds 50 % of the total weight of the fruits 2008 92 79 ------ Other ex 2008 99   Other :    Containing added spirit :     Other :      With a sugar content exceeding 9 % by weight : 2008 99 31       Of an actual alcoholic strength by mass not exceeding 11,85% mas    Not containing added spirit :     Containing added sugar , in immediate packings of a net content exceeding 1 kg : 2008 99 43      Grapes 2008 99 45      Plums 2008 99 49      Other     Containing added sugar in immediate packings of a net content not exceeding 1 kg : 2008 99 53      Grapes 2008 99 55      Plums 2008 99 59      Other 30 . 12 . 87 Official Journal of the European Communities No L 370 / 27 ANNEX III CN code Description of goods ( 1 ) ( 2 ) 0811 Fruit and nuts , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other matter : ex 0811 10  Strawberries :   Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 13% by weight 20 13 ex 0811 20  Raspberries , blackberries , mulberries , loganberries , black , white or red currants and gooseberries :   Containing added sugar or other sweetening matter : 0811 20 11    With a sugar content exceeding 13% by weight 20 13 ex 0811 90  Other :   Containing added sugar or other sweetening matter : 0811 9010    With a sugar content exceeding 13% by weight 20 13 ex 2006 00 Fruit , nuts , fruit-peel and other parts of plants preserved by sugar (drained , glace or crystallized ):  Other :   With a sugar content exceeding 13 % by weight : 2006 00 31    Cherries 57 13 2006 00 39    Other 57 13 2007 Jams , fruit jellies , marmalades , fruit or nut puree and fruit or nut pastes , being cooked preparations , whether or not containing added sugar or other sweetening matter : ex 2007 10  Homogenized preparations : 2007 10 10   With a sugar content exceeding 13% by weight  Other : 10 13 ex 2007 91   Citrus fruit : || 2007 91 10    With a sugar content exceeding 30 % by weight 55 13 2007 91 30    With a sugar content exceeding 13 % but not exceeding 30 % by weight 10 13 ex 2007 99   Other :    With a sugar content exceeding 30 % by weight : 2007 99 20     Chestnut puree and paste     Other : 47 13 2007 99 31      Of cherries 55 13 2007 99 33      Of strawberries 55 13 2007 99 35      Of raspberries 55 13 2007 99 39      Other    With a sugar content exceeding 1 3 % but not exceeding 30 % by weight : 55 13 2007 99 51     Chestnut puree and paste 47 13 2007 99 59     Other 10 13 2008 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included : ex 2008 20  Pineapples :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg : No L 370 / 28 Official Journal of the European Communities 30 . 12 . 87 CN code Description of goods ( 1 ) (2 ) 2008 20 11     With a sugar content exceeding 17% by weight    In immediate packings of a net content not exceeding 1 kg : 6 13 2008 20 31     With a sugar content exceeding 19 % by weight 6 13 ex 2008 30  Citrus fruit :   Containing added spirit :    With a sugar content exceeding 9 % by weight : 2008 30 19     Other 10 9 ex 2008 40  Pears :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg:     With a sugar content exceeding 13% by weight : 2008 40 19      Other    In immediate packings of a net content not exceeding 1 kg : 10 9 2008 40 31     With a sugar content exceeding 1 5 % by weight 10 9 ex 2008 50 2008 50 19  Apricots :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg :     With a sugar content exceeding 13% by weight :      Other    In immediate packings of a net content not exceeding 1 kg: 10 9 2008 50 51     With a sugar content exceeding 15% by weight 10 9 ex 2008 60  Cherries :   Containing added spirit :    With a sugar content exceeding 9 % by weight : 2008 60 19     Other 10 9 ex 2008 70  Peaches :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg :     With a sugar content exceeding 13% by weight : 2008 70 19     Other    In immediate packings of a net content not exceeding 1 kg: 10 9 2008 70 51     With a sugar content exceeding 15% by weight 10 9 ex 2008 80  Strawberries :   Containing added spirit :    With a sugar content exceeding 9 % by weight : 2008 80 19     Other  Other , including mixtures other than those of subheading 2008 19 : 10 9 ex 2008 92   Mixtures :    Containing added spirit :     With a sugar content exceeding 9 % by weight : 2008 92 19 ----- Other 10 9 ex 2008 99   Other : -    Containing added spirit :     Grapes : 30 . 12 . 87 No L 370 / 29Official Journal of the European Communities CN code Description of goods ( 1 ) ( 2 ) 2008 99 21      With a sugar content exceeding 13% by weight     Other :      With a sugar content exceeding 9 % by weight : 9 13 2008 99 33 -    -  Other 10 9 2009 Fruit juices ( including grape must ) and vegetable juices , unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter :  Orange juice : ex 2009 11   Frozen :    Of a density exceeding 1,33 g / cm3 at 20 °C : 2009 11 11     Of a value not exceeding 30 ECU per 100 kg net weight    Of a density not exceeding 1,33 g / cm3 at 20 °C : 49 13 2009 11 91     Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 49 13 ex 2009 19   Other :    Of a density exceeding 1,33 g / cm3 at 20 °C : 2009 19 11     Of a value not exceeding 30 ECU per 100 kg net weight    Of a density not exceeding 1,33 g / cm3 at 20 °C : 49 13 2009 19 91     Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30% by weight 49 13 ex 2009 20  Grapefruit juice :   Of a density exceeding 1,33 g / cm3 at 20 °C : 2009 20 11    Of a value not exceeding 30 ECU per 100 kg net weight   Of a density not exceeding 1,33 g / cm3 at 20 °C : 49 13 2009 20 91    Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 49 13 ex 2009 30  Juice of any other single citrus fruit :   Of a density exceeding 1,33 g / cm3 at 20 °C : 2009 30 11    Of a value not exceeding 30 ECU per 100 kg net weight :    Of a density not exceeding 1,33 g / cm3 at 20 °C :    Of a value not exceeding 30 ECU per 100 kg net weight :     Lemon juice : 49 13 2009 30 51      With an added sugar content exceeding 30 % by weight     Other citrus fruit juices : 49 3 2009 30 91      With an added sugar content exceeding 30% by weight 49 13 ex 2009 40  Pineapple juice :   Of a density exceeding 1,33 g / cm3 at 20 °C : 2009 40 11    Of a value not exceeding 30 ECU per 100 kg net weight :   Of a density not exceeding 1,33 g / cm3 at 20 °C :    Other : 49 13 2009 40 91     With an added sugar content exceeding 30 % by weight 49 13 No L 370 / 30 Official Journal of the European Communities 30 . 12 . 87 CN code Description of goods ( 1 ) ( 2 ) ex 2009 70  Apple juice :   Of a density exceeding 1,33 g / cm3 at 20 °C : 2009 70 11    Of a value not exceeding 22 ECU per 100 kg net weight   Of a density not exceeding 1,33 g/ cm3 at 20 °C :    Other : 49 13 2009 70 91     With an added sugar content exceeding 30 % by weight 49 11 ex 2009 80  Juice of any other single fruit or vegetable :   Of a density exceeding 1,33 g / cm3 at 20 °C :    Pear juice : 2009 80 11     Of a value not exceeding 22 ECU per 100 kg net weight    Other : 49 13 2009 80 31     Of a value not exceeding 30 ECU per 100 kg net weight :   Of a density not exceeding 1,33 g/ cm3 at 20 °C    Pear juice :     Other : 49 13 2009 80 61      With an added sugar content exceeding 30 % by weight    Other :     Other : 49 13 2009 80 91      With an added sugar content exceeding 30 % by weight 49 13 ex 2009 90  Mixtures of juices :   Of a density exceeding 1,33 g / cm3 at 20 °C :    Mixtures of apple and pear juice : 2009 90 11     Of a value not exceeding 22 ECU per 100 kg net weight - - - Other : 49 13 2009 90 21     Of a value not exceeding 30 ECU per 100 kg net weight :   Of a density not exceeding 1,33 g / cm3 at 20 °C :    Mixtures of apple and pear juice : 49 13 2009 90 31     Of a value not exceeding 1 8 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight    Other : 49 13     Of a value not exceeding 30 ECU per 100 kg net weight : 49 13 _____ Mixtures of citrus fruit juices and pineapple juice : 2009 90 71       With an added sugar content exceeding 30% by weight      Other : 49 13 2009 90 91       With an added sugar content exceeding 30% by weight 49 13 No L 370 / 3130 . 12 . 87 Official Journal of the European Communities ANNEX IV CN code Description of goods 0710 21 00 Peas (Pisutn sativum) uncooked or cooked by steaming or boiling in water , frozen ex 0710 80 70 Peeled tomatoes , frozen 0711 90 50 Mushrooms ex 0712 90 30 Tomato flakes 0804 20 90 Dried figs 0806 20 Dried grapes 0811 10 Strawberries , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other sweetening matter ex 0811 20 11 ex 0811 20 19 0811 20 31 Raspberries , uncooked or cooked by steaming or boiling in water , frozen , containing added sugar or other sweetening matter ex 0811 90 10 ex 0811 90 30 ex 0811 90 90 Cherries , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other sweetening matter 0812 10 00 Cherries provisionally preserved but unsuitable in that state for immediate consumption 0812 20 00 Strawberries provisionally preserved but unsuitable in that state for immediate consumption 0812 90 60 Raspberries provisionally preserved but unsuitable in that state for immediate consumption 0813 20 00 Prunes 0813 50 91 0813 50 99 Other mixtures 2001 90 50 Mushrooms prepared or preserved by vinegar or acetic acid 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2003 10 Mushrooms prepared or preserved otherwise than by vinegar or acetic acid 2004 90 50 Peas (Pisum sativum) and immature beans of the genus phaseolus, in pod , prepared or preserved otherwise than by vinegar or acetic acid , frozen 2005 40 00 2005 59 00 Prepared or preserved peas (Pisum sativum) and beans (vigno spp . Phaseolus spp .) in pod , prepared or preserved otherwise than by vinegar or acetic acid , not frozen ex 2007 10 20 ex 2007 10 90 2007 99 33 2007 99 35 ex 2007 99 59 ex 2007 99 90 Jams , fruit jellies , marmalades , fruit puree and fruit paste being cooked preparations , whether or not containing added sugar :  Made from raspberries and strawberries 2008 40 51 2008 40 59 2008 40 71 2008 40 79 2008 40 91 2008 40 99 Pears , otherwise prepared or preserved 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 91 2008 50 99 Apricots , otherwise prepared or preserved No L 370 / 32 Official Journal of the European Communities 30 . 12 . 87 CN code Description of goods 2008 60 51 2008 60 59 2008 60 61 2008 60 69 2008 60 71 2008 60 79 2008 60 91 2008 60 99 Cherries , otherwise prepared or preserved 2008 70 61 2008 70 69 2008 70 71 2008 70 79 Peaches , otherwise prepared or preserved 2008 80 50 2008 80 70 2008 80 91 2008 80 99 Strawberries , otherwise prepared or preserved ex 2008 99 49 ex 2008 99 59 ex 2008 99 99 Raspberries , otherwise prepared or preserved 2009 50 Tomato juice ex 2009 80 31 ex 2009 80 39 ex 2009 80 80 ex 2009 80 91 ex 2009 80 93 ex 2009 80 99 Cherry juice'